Citation Nr: 1639668	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-38 150	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from August 31, 2001 and in excess of 40 percent from November 5, 2008 thereafter, for service-connected lumbar spondylolisthesis and spondylitis.

2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for lumbar spondylolisthesis and spondylitis and assigned a 20 percent rating.  The rating was subsequently increased to 40 percent, effective November 5, 2008.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In May 2015, the appeal was remanded for additional development.  

Although not formally certified to the Board, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is inherent in the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, and as such, it has been listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to fairly adjudicate the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran's most recent VA examination of his spine was in April 2016.  In order to be adequate, a VA examination of the spine must include range of motion testing in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Based on the examination report, it appears that these specific findings have not been included.  See VA examination, 2-4 (Apr. 19, 2016) (VBMS).  In addition, the Board notes that although the examiner indicated that the Veteran experienced pain during range of motion testing, there was no indication of the degree where such pain occurred.  See id. at 2-3.

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examination fails to include the requisite Correia findings, a new examination is required to fairly adjudicate the Veteran's claim.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Prior to scheduling the new VA examination, any outstanding treatment records should be associated with the claims file. 

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Board notes that both the Veteran's treatment records and his most recent VA examination raised this issue.  See VA treatment records, 277 (Dec. 1, 2015) (VBMS); see also VA examination, 8 (Apr. 19, 2016) (VBMS).  Consequently, the issue of entitlement to TDIU has been raised in this case.  

In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement to a TDIU, and a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), referable to such issue.  Furthermore, the records sought in connection with the Veteran's increased rating claim will have a bearing on his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

2.  Obtain any and all updated VA treatment records related to the Veteran's right knee and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his spine disabilities.  The examiner should also address the Veteran's ability to function in an occupational environment and describe functional impairment caused solely by his service-connected disabilities (lumbar spine spondylolisthesis and spondylitis, left lumbar radiculopathy, bilateral sensorineural hearing loss, tinnitus, right lower extremity neurogenic claudication, appendectomy scar, chronic history of vertigo/dizziness).

4.  Then, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




